UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1189



MULUADAM GEMECHU BIFTU,

                                                         Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                         Respondent.



                            No. 07-1647



MULUADAM GEMECHU BIFTU,

                                                         Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                         Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A98-730-941)


Submitted:   December 12, 2007            Decided:   January 7, 2008


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


Samuel Cassin, Jason A. Dzubow, Lisa D. Butler, Washington, D.C.,
for Petitioner.   Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Anh-Thu P. Mai, Senior Litigation Counsel, Arthur L.
Rabin, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            In these consolidated cases, Muluadam Gemechu Biftu, a

native and citizen of Ethiopia, petitions for review of orders of

the Board of Immigration Appeals (“Board”) adopting and affirming

the immigration judge’s order denying her applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”) and denying her motion for reconsideration

and to reopen.    We deny the petitions for review.

            Insofar as Biftu petitions for review of the Board’s

order adopting and affirming the immigration judge’s decision, we

deny the petition for review because Biftu did not challenge the

decision in the argument section of her brief.           “It is a well

settled rule that contentions not raised in the argument section of

the opening brief are abandoned.”     United States v. Al-Hamdi, 356
F.3d 564, 571 n.8 (4th Cir. 2004).           This rule applies in the

immigration context as well.    See Yousefi v. INS, 260 F.3d 318, 326

(4th Cir. 2001) (issues not raised in the opening brief are

abandoned).

            We further find the Board did not abuse its discretion in

denying     the   motion   to   reconsider    or   to   reopen.    See

Nibagwire v. Gonzales, 450 F.3d 153, 156 (4th Cir. 2006); Jean v.

Gonzales, 435 F.3d 475, 481 (4th Cir. 2006) (stating standard of

reviews).    We find the Board did not clearly err by finding after

reviewing Biftu’s submissions that she failed to support her claim


                                 - 3 -
that she would be subjected to persecution if she returned to

Ethiopia.   We will not review the claim that the Board erred by not

independently reviewing her claims for withholding from removal and

withholding under the CAT.   According to Biftu, a finding of firm

resettlement does not prevent the alien from receiving either of

those forms of relief.     Biftu did not raise this claim in her

motion to reopen.    See Asika v. Ashcroft, 362 F.3d 264, 267 n.3

(4th Cir. 2004).

            Accordingly, we deny the petitions for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITIONS DENIED




                               - 4 -